Case 3:20-cv-00282-RSE Document 28 Filed 08/16/21 Page 1 of 12 PageID #: 1128




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION
                              CIVIL ACTION NO. 3:20-CV-00282-RSE

TONYA R. QUINN                                                                                   PLAINTIFF

VS.

KILOLO KIJAKAZI,
Acting Commissioner of Social Security1                                                        DEFENDANT


                                      MEMORANDUM OPINION
                                          AND ORDER

        The Commissioner of Social Security denied Tonya R. Quinn’s applications for disability

insurance benefits and supplemental security income benefits. Quinn seeks judicial review of the

Commissioner’s decision pursuant to 42 U.S.C. § 405(g). Both Quinn (DN 21) and the

Commissioner (DN 27) have filed a Fact and Law Summary. The parties have consented, under

28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, to the undersigned United States Magistrate Judge

conducting all further proceedings in this case, including issuance of a memorandum opinion and

entry of judgment, with direct review by the Sixth Circuit Court of Appeals in the event an appeal

is filed. (DN 17).

                                                I. Background

        Tonya R. Quinn is in her mid-forties, has her GED, and previously worked as a childcare

attendant, teacher aid, and home attendant. Quinn was fired from her job in 2016 because she

couldn’t make it to work consistently due to her mental and physical issues. (Tr. 39). The stress

Quinn experienced after losing her job and losing her home resulted in an inpatient hospitalization

for five days in February of 2017. (Tr. 45). Her home was invaded in January of 2018, which she


1
 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Federal Rule of
Civil Procedure 25(d), Kilolo Kijakazi is substituted for Andrew Saul as Defendant in this case.

                                                       1
Case 3:20-cv-00282-RSE Document 28 Filed 08/16/21 Page 2 of 12 PageID #: 1129




alleges resulted in post-traumatic stress disorder.

       She states that she has an equal number of good and bad days each week. (Tr. 40). On bad

days, she can’t shower or get dressed and basically can only lay and watch TV. (Id.). On good

days, she gets dressed, takes her dog to the park or on a 15-minute walk, visits her best friend,

watches movies, and listens to music. (Tr. 46-47). Pain in her knees and back and numbness in her

hands and feet prevents her from grocery shopping, from bending down, from gripping jars, and

from zipping and unzipping clothing. (Tr. 36-37). She states that throughout the day she elevates

her legs off and on at a ninety-degree angle because of her neuropathy. (Tr. 48-49). She has a

service dog, Kincaid, whose certification has expired. (Tr. 42). Kincaid calms Quinn’s anxiety and

PTSD, and Quinn estimates she is with him 90% of the time. (Tr. 47-48). About twice a month,

when she’s feeling extremely fatigued, she passes out without warning. (Tr. 50-51).

       Quinn applied for disability insurance benefits (“DIB”) under Title II and supplemental

security income benefits (“SSI”) under Title XVI in July of 2017, claiming she became disabled

on October 30, 2016 (Tr. 221-226), as a result of diabetes mellitus, chronic pain, lower back pain,

neuropathy peripheral, PTSD, sleep apnea, bipolar depression, arthritis, and torn rotator cuff. (Tr.

262). Her applications were denied initially (Tr. 100-01) and again on reconsideration (Tr. 102-

03). Administrative Law Judge D. Lyndell Pickett (“ALJ Pickett”) conducted a hearing in

Louisville, Kentucky, on February 14, 2019. (Tr. 29-31). Quinn attended the hearing in person

with her representative. (Id.). An impartial vocational expert also testified at the hearing. (Id.). ALJ

Pickett issued an unfavorable decision on April 12, 2019. (Tr. 22).

       ALJ Pickett applied the traditional five-step sequential analysis promulgated by the

Commissioner, 20 C.F.R. § 404.1520, Kyle v. Comm’r of Soc. Sec., 609 F.3d 847, 855 (6th Cir.

2010), and found as follows. First, Quinn has not engaged in substantial gainful activity since



                                                   2
Case 3:20-cv-00282-RSE Document 28 Filed 08/16/21 Page 3 of 12 PageID #: 1130




October 30, 2016. (Tr. 14). Second, Quinn has the severe impairments of obesity, degenerative

disc disease, degenerative joint disease, carpal tunnel syndrome, diabetes mellitus, depression, and

anxiety. (Id.). Third, none of Quinn’s impairments or combination of impairments meets or

medically equals the severity of a listed impairment from 20 C.F.R. Pt. 404, Subpt. P, App’x 1.

(Tr. 14-15). Between the third and fourth steps, ALJ Pickett found Quinn has the residual

functional capacity to perform sedentary work with the following limitations:

       She requires an option allowing her to sit for 30 minutes, stand for 5 minutes, and
       alternate on that basis throughout the day. She may occasionally balance, stoop,
       kneel, crouch, crawl, and climb ramps/stairs, but she may never climb
       ladders/ropes/scaffolds. She may only frequently reach overhead with the right arm
       and frequently handle, finger, and feel, bilaterally. She can tolerate occasional
       exposure to vibrations and no exposure to hazards. Due to her mental impairments,
       she can understand, remember, and carry out simple instructions, deal with changes
       in a routine work setting, and respond appropriately to occasional interaction with
       supervisors/coworkers in usual work situations. She may not work with the public
       and her work must not expose her to noise levels greater than 3.

(Tr. 16). Fourth, Quinn is unable to perform any past relevant work. (Tr. 21). Fifth and finally,

considering Quinn’s age, education, work experience, and RFC, there are jobs that exist in

significant numbers in the national economy that she can perform. (Id.).

       Based on this evaluation, ALJ Pickett concluded that Quinn was not disabled, as defined

in the Social Security Act, from October 30, 2016 through the date of the decision. (Tr. 22). Quinn

appealed ALJ Pickett’s decision. (Tr. 220). The Appeals Council declined review. (Tr. 1). At that

point, the denial became the final decision of the Commissioner, and Quinn appealed to this Court.

(DN 1).

                                      II. Standard of Review

       Administrative Law Judges make determinations as to social security disability by

undertaking the five-step sequential evaluation process mandated by the regulations. Vance v.

Comm’r of Soc. Sec., 260 F. App’x 801, 803-04 (6th Cir. 2008) (citing Abbott v. Sullivan, 905 F.2d

                                                 3
Case 3:20-cv-00282-RSE Document 28 Filed 08/16/21 Page 4 of 12 PageID #: 1131




918, 923 (6th Cir. 1990)); 20 C.F.R. §§ 404.1520(b), 416.920(b). Throughout this process, the

claimant bears the overall burden of establishing that they are disabled; however, the

Commissioner bears the burden of establishing the claimant can perform other work existing in

significant numbers in the national economy. Id. at 804 (quoting Wilson v. Comm’r of Soc. Sec.,

378 F.3d 541, 548 (6th Cir. 2004)).

       When reviewing the Administrative Law Judge’s decision to deny disability benefits, the

Court may “not try the case de novo, nor resolve conflicts in the evidence, nor decide questions of

credibility.” Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citations

omitted). Instead, the Court’s review of the Administrative Law Judge’s decision is limited to an

inquiry as to whether the Administrative Law Judge’s findings were supported by substantial

evidence, 42 U.S.C. § 405(g); Foster v. Halter, 279 F.3d 348, 353 (6th Cir. 2001) (citations

omitted), and whether the Administrative Law Judge employed the proper legal standards in

reaching his conclusion. See Landsaw v. Sec’y of Health & Human Servs., 803 F.2d 211, 213 (6th

Cir. 1986). Substantial evidence exists “when a reasonable mind could accept the evidence as

adequate to support the challenged conclusion, even if that evidence could support a decision the

other way.” Cotton v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993). The Supreme Court has clarified

that “whatever the meaning of ‘substantial’ in other contexts, the threshold for such evidentiary

sufficiency is not high[.]” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citations omitted).

                                            III. Analysis

       Quinn makes several challenges to ALJ Pickett’s residual functional capacity (“RFC”)

determination. A claimant’s RFC is defined as the “maximum degree to which the individual

retains the capacity for sustained performance of the physical-mental requirements of jobs.” 20

C.F.R. Pt. 404, Subpt. P, App. 2 § 200.00(c). Put otherwise, the RFC is the most a claimant can do



                                                 4
Case 3:20-cv-00282-RSE Document 28 Filed 08/16/21 Page 5 of 12 PageID #: 1132




despite their physical and mental limitations. 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). An ALJ

bases their RFC determination on “all of the relevant medical and other evidence” in the case

record. Id. (a)(3). This requires the ALJ to evaluate the persuasiveness of the medical opinions in

the record and assess the claimant’s subjective allegations. 20 C.F.R. §§ 404.1520c, 404.1529(a).

        In this case, the new regulations for evaluating medical opinion evidence apply because

Quinn filed her applications for disability benefits after March 27, 2017. See 20 C.F.R. §

404.1520c. The new regulations specify that an ALJ will not give any specific evidentiary weight

to any medical opinion, even the opinions of a claimant’s treating physician. Id. ALJs now evaluate

the “persuasiveness” of medical opinions using five factors: (1) supportability; (2) consistency; (3)

relationship to the claimant; (4) specialization; and (5) other factors. Id. (c)(1)-(5). Of these factors,

supportability and consistency are the most important. Id. (a), (b)(2). The regulations, accordingly,

require ALJs to explain how they considered the supportability and consistency factors in their

determination. Id. (b)(2). Comparatively, ALJs “may, but are not required to, explain” their

consideration of factors (3)-(5). Id.

                      A. ALJ Pickett’s Analysis of Dr. Lloyd Miller’s Opinion

        Dr. Lloyd Miller, Quinn’s treating physician, offered several opinions in this case. Quinn’s

assignments of error center on ALJ Pickett’s evaluation of Dr. Miller’s “General Residual

Functional Capacity Questionnaire” from January of 2019. (See Tr. 983-90). This questionnaire is

a “check-box analysis” that includes some fill-in-the-blank questions. (Id.). Relevant to this appeal

are Dr. Miller’s conclusions that Quinn can stand/walk less than two hours in a workday and can

walk “zero” city blocks “without rest or severe pain.” (Tr. 985-86); that Quinn’s legs should be

elevated to ninety degrees with prolonged sitting for 75% of an eight-hour workday (Tr. 987); and

that Quinn was incapable of even “low stress” jobs (Tr. 985).



                                                    5
Case 3:20-cv-00282-RSE Document 28 Filed 08/16/21 Page 6 of 12 PageID #: 1133




         Quinn first argues that ALJ Pickett mischaracterized the evidence by finding that Dr.

Miller’s opinion was not persuasive because Quinn has not exhibited “the degree of weakness or

immobility that would preclude all walking . . . .” Quinn claims that Dr. Miller never depicted her

as being unable to walk a block but rather as needing to rest or being in pain after walking less

than a block. (DN 21-1, at p. 12). The Commissioner asserts that ALJ Pickett was simply

summarizing Dr. Miller’s conclusion that Quinn could walk zero blocks without rest or severe

pain. (DN 27, at pp. 7-8).

         ALJ Pickett mentioned Dr. Miller’s limitation that Quinn could walk “zero” blocks but did

not include the modifying language of “without rest or severe pain.” This discrepancy, however,

is harmless. ALJ Pickett also noted Dr. Miller’s restriction that Quinn would need to alternate

between sitting and standing/walking at will, which clearly reflects Quinn’s limited ability to walk,

rather than a complete inability. That Quinn can walk some but not a lot is evident from Dr.

Miller’s opinion and the ALJ’s discussion. Even if ALJ Pickett somewhat mischaracterized the

evidence by not including the “without rest or severe pain” language, he discussed ample

additional reasons for finding Dr. Miller’s opinion unpersuasive, as will be discussed in more detail

below.

         Quinn next challenges ALJ Pickett’s statement that there was “no evidence on exam of

persistent leg swelling to justify the need to elevate the legs 75% of the day.” Quinn claims that

she never alleged swelling of her legs and that elevation of her legs is required based on her well-

documented neuropathy. (DN 21-1, at p. 13). ALJ Pickett’s discussion of swelling, Quinn argues,

amounts to him “play[ing] doctor” and improperly inserting his own knowledge into his

conclusions. The Commissioner responds that ALJ Pickett appropriately considered swelling and

that, regardless, the record fails to support Dr. Miller’s restrictive leg-raising limitation due to



                                                 6
Case 3:20-cv-00282-RSE Document 28 Filed 08/16/21 Page 7 of 12 PageID #: 1134




neuropathy. (DN 27, at p. 8).

       Quinn is correct that an ALJ “must not succumb to the temptation to play doctor and make

[his] own independent medical findings.” Simpson v. Comm’r of Soc. Sec., 344 F. App’x 181, 194

(6th Cir. 2009). But ALJ Pickett did not make independent medical findings here. Dr. Miller

opined that if Quinn had a sedentary job, she would need to elevate her legs 75% of the eight-hour

workday. (Tr. 987). Dr. Miller simply filled in the blank to this question without providing any

support for the restriction or reasons why elevation was required. Courts have noted that this type

of unsupported evidence is weak, at best. See Hernandez v. Comm’r of Soc. Sec., 644 F. App’x

468, 474 (6th Cir. 2016) (declining to give weight to “rudimentary indications that lack an

accompanying explanation.”) (citing Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993) (“Form

reports in which a physician’s obligation is only to check a box or fill in a blank are weak evidence

. . .”)). Rather than playing doctor, it appears ALJ Pickett believed this restriction was related to

swelling since there was no indication otherwise in Dr. Miller’s opinion.

       Regardless, other than Quinn’s testimony at the administrative hearing that she raises her

legs off and on all day because of her neuropathy, Dr. Miller’s extremely restrictive leg-raising

limitation is not supported by the evidence in the record. Evidence of neuropathy in Quinn’s feet

is inconsistent from 2014 to 2018. Sometimes she reported numbness and tingling in her feet (Tr.

728, 819-29, 927-36), and other times she didn’t (Tr. 352, 681 (neuropathy also not mentioned in

Dr. Miller’s objective exam or in his “assessment and plan”), 684, 708, 719 (reported numbness

and tingling in hands but no mention of feet)). In December of 2017, a nerve conduction study

revealed “demyelinating Median neuropathy at the wrist on both sides, and supportive of mild

peripheral neuropathy as well due to diabetes mellitus,” but the report did not specifically mention

Quinn’s feet. (Tr. 728). Similarly, from June of 2018 to November of 2018, Dr. Carl Kihm, a



                                                 7
Case 3:20-cv-00282-RSE Document 28 Filed 08/16/21 Page 8 of 12 PageID #: 1135




podiatrist, treated Quinn’s various foot impairments by providing diabetic foot education and

instructing her to wear custom orthotics and inspect her feet daily. (Tr. 819-29, 927-36). Dr. Kihm

did not instruct Quinn to elevate her legs daily. A different podiatrist in December of 2014 likewise

did not suggest leg raising to assist with Quinn’s numbness and tingling but recommended she use

custom orthotics to reduce stress and strain. (Tr. 355). Based on this evidence, ALJ Pickett did not

err in discounting Dr. Miller’s leg-elevation restriction.

       Quinn further disagrees with ALJ Pickett discounting Dr. Miller’s opinion regarding her

mental functioning as “beyond Dr. Miller’s expertise” and restriction from even “low-stress” jobs

because it does not “define what particular stressors Quinn would have to avoid.” (DN 21-1, at p.

14). Quinn posits that Dr. Miller not being a mental health specialist should not reduce his

opinion’s persuasiveness, especially considering that Dr. Miller was privy to her neuro-psych

records and listed those records in his opinion. (Id.). Quinn also claims that the phrase “low-stress”

work is not impermissibly vague because the regulations use this language. (Id. at pp. 14-15).

       First, Dr. Miller is not a psychiatrist, psychologist, or other mental health specialist; he is

a primary-care physician. Specialization is one of the factors to be considered in assigning weight

to a physician’s opinion. The regulations provide that medical opinions from specialists relating

to their area of expertise “may be more persuasive” than medical opinions from sources who are

not certified in the relevant area of specialty. 20 C.F.R. § 404.1520c(c)(4). It was therefore not

error for ALJ Pickett to weigh, as part of his comprehensive analysis, Quinn’s treating source’s

lack of specialization. See, e.g., Boozer v. Comm’r of Soc. Sec., No. 3:16-cv-806, 2017 WL

9476854, at *10 (N.D. Ohio Apr. 27, 2017) (citing Hankins v. Comm’r of Soc. Sec., No. 2:14-CV-

68, 2015 WL 770311, at *11 (S.D. Ohio Feb. 23, 2015) (finding it was appropriate for the ALJ to

discount the primary care physician’s opinion, in part, because he was not a mental health



                                                  8
Case 3:20-cv-00282-RSE Document 28 Filed 08/16/21 Page 9 of 12 PageID #: 1136




specialist)).2

        The Court further finds no error in ALJ Pickett discounting Dr. Miller’s opinion that Quinn

is “incapable of even ‘low-stress’ jobs.” ALJ Pickett does not state that “low-stress” work, as a

category, is impermissibly vague, like Quinn accuses. Rather, ALJ Pickett found this limitation

was not persuasive because Dr. Miller failed to support it with any stressors specific to Quinn.

Although Dr. Miller included several notes following his restriction, including that Quinn has

“severe anxiety,” has severe bipolar disorder, depression, and PTSD, and is “not capable of

handling mild-moderate stress in office,” he does not explain how these conditions make her

“incapable of even ‘low-stress’ jobs.” (Tr. 985). In making this observation, ALJ Pickett was

weighing the supportability of Dr. Miller’s opinion, as is required by the regulations. See 20 C.F.R.

§ 404.1520c(b)(2).

        Quinn briefly argues that even if ALJ Pickett properly discounted certain of Dr. Miller’s

limitations, ALJ Pickett failed to explain why the remainder of Dr. Miller’s opinion was not

consistent or unsupported by the record. (DN 21-1, at pp. 13-14). But ALJ Pickett was not

obligated to discuss each and every limitation proposed in Dr. Miller’s opinion. See, e.g., Reusel

v. Comm’r of Soc. Sec., No. 5:20-cv-1291, 2021 WL 1697919, at *8 (N.D. Ohio Apr. 29, 2021).

The regulations only require that an ALJ’s explanation be sufficient for the court to “trace the path

of his reasoning.” Stacy v. Comm’r of Soc. Sec., 451 F. App’x 517, 519 (6th Cir. 2011); Brooks v.

Comm’r of Soc. Sec., 531 F. App’x 636, 643 (6th Cir. 2013). While ALJ Pickett’s explanation for

finding Dr. Miller’s opinion unpersuasive was not perfect, it was sufficient for the Court to track

his reasoning. ALJ Pickett’s determination complied with the new regulations in that he discussed


2
 Although these cases involved claims before the new regulations became effective, the Court finds they remain
persuasive because the substance of the “specialization” factor was not altered by the new amendments, cf. 20
C.F.R. § 404.1520c(c)(4) with 20 C.F.R. § 404.1527(c)(5), and because they do not specifically apply to the now
defunct treating physician rule or “good reasons” requirement.

                                                        9
Case 3:20-cv-00282-RSE Document 28 Filed 08/16/21 Page 10 of 12 PageID #: 1137




both the opinion’s consistency (i.e., that there was no evidence to justify his restrictions) and

supportability (i.e., that the opinion is conclusory and does not provide support for his restrictions).

And a reasonable mind could accept the evidence as adequate to support ALJ Pickett’s assignment

of weight.

                            B. ALJ Pickett’s Mental RFC Determination

        Quinn lastly claims that ALJ Pickett’s mental RFC determination is not supported by

substantial evidence because he relied only on dated state agency consultant opinions. (DN 21-1,

at pp. 15-16). Quinn emphasizes that much of her mental health treatment occurred after the state

agency consultant’s review. Because there were no “legitimate opinions” on Quinn’s mental

limitations in the record, Quinn argues that ALJ Pickett should have recontacted her treating

physician, ordered a consultative examination, or had a medical expert testify at the administrative

hearing to ensure the record was completely developed. (Id. at pp. 16-17).

        The Commissioner responds that it is not error for an ALJ to rely on a non-examining

doctor’s opinion so long as the ALJ weighs each opinion in the record in formulating his RFC.

(DN 27, at p. 10). As to the state agency opinions being allegedly dated, the Commissioner asserts

that Quinn has not pointed to any later evidence that would have altered the state agency opinions

or the opinion of ALJ Pickett had it been considered. (Id. at p. 11).

        In the Sixth Circuit, the ALJ may rely on a consulting physician’s opinion who did not

have the opportunity to review later-submitted medical records so long as there is “some

indication” that the ALJ at least considered the fact that relevant evidence postdated the opinion.

See Spicer v. Comm’r of Soc. Sec., 651 F. App’x 491, 493-94 (6th Cir. 2016); see also Andrews v.

Comm’r of Soc. Sec., No. 5:20-cv-1512, 2021 WL 3375538, at *20 (N.D. Ohio July 14, 2021)

(applying Spicer to find ALJ’s reliance on state agency physicians that did not have full record



                                                  10
Case 3:20-cv-00282-RSE Document 28 Filed 08/16/21 Page 11 of 12 PageID #: 1138




before them was appropriate); see also Kelly v. Comm’r of Soc. Sec., 314 F. App’x 827, 831 (6th

Cir. 2009) (stating that “[t]here will always be a gap between the time the agency experts review

the record and . . . the time the hearing decision is issued. Absent a clear showing that the new

evidence renders the prior opinion untenable, the mere fact that a gap exists does not warrant the

expense and delay of a judicial remand.”). ALJ Pickett discussed Quinn’s medical records through

January of 2019 (Tr. 19 (citing Ex. 16F)) and the opinion evidence as to Quinn’s mental

impairments through October of 2017, and indicated he based his RFC determination on “careful

consideration of the entire record” (Tr. 16). This suffices as “some indication” that ALJ Pickett

considered Quinn’s post-opinion evidence before finding the state agency physician’s mental RFC

findings persuasive.

       ALJ Pickett was not required to supplement the record under these circumstances. It is the

claimant’s burden to prove she is disabled by providing a complete record throughout the

administrative review process. See Landsaw v. Sec’y of Health & Human Servs., 803 F.2d 211,

214 (6th Cir. 1986); see also 20 C.F.R. § 416.912(a). While an ALJ has “a duty to develop the

record,” Cox v. Comm’r of Soc. Sec., 615 F. App’x 254, 262 (6th Cir. 2015), he also “has discretion

to determine whether additional evidence is necessary.” Ferguson v. Comm’r of Soc. Sec., 628

F.3d 269, 275 (6th Cir. 2010) (citing Foster v. Halter, 279 F.3d 348, 355 (6th Cir. 2001)). Where

the record is insufficient to support a disability determination, an ALJ may recontact medical

sources, request additional existing medical records, ask the claimant to undergo a consultative

examination, or ask the claimant or others for more information. 20 C.F.R. § 416.920b(c)(i)-(iv).

       Quinn claims that an updated medical opinion was required because her home was invaded

in 2018, which precipitated a decline in her mental instability. (DN 21-1, at pp. 15-16). She points

to evidence of this traumatic incident causing paranoia, intrusive thoughts, and increased anxiety



                                                11
Case 3:20-cv-00282-RSE Document 28 Filed 08/16/21 Page 12 of 12 PageID #: 1139




when leaving the house. (Id. (citing Tr. 827, 861, 967)). However, ALJ Pickett referenced the

home invasion in fashioning Quinn’s RFC. He noted Quinn’s testimony that she suffered from

PTSD after the home invasion and, as a result, is scared by loud noises. (Tr. 18). Later, ALJ Pickett

found she cannot work with the public and limited her exposure to noise levels. (Tr. 19). Critically,

after finding the state agency psychologists’ opinions to be persuasive, ALJ Pickett noted that “the

DDS opinions appear to appropriately account for her signs and symptoms noted in the

longitudinal record above.” (Tr. 20). Because ALJ Pickett was provided sufficient medical

evidence to determine Quinn’s RFC, he acted appropriately, within his discretion under the

regulations, in not supplementing the mental opinion evidence.

                                             IV. Order

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       This is a final and appealable Order and there is no just cause for delay.




                                                                  August 12, 2021

       Copies:         Counsel of Record




                                                 12
